Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 9, 2019

                                       No. 04-19-00667-CV

                                      Monica Teresa WADE,
                                           Appellant

                                                 v.

                                 Robert Craig MCKINLEY, Jr.,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV07559
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        Appellee has filed a letter stating appellant’s appeal in this forcible detainer action is a
delay tactic. The letter requests dismissal of this appeal and an award of damages. We construe
the letter as a motion to involuntarily dismiss this appeal. We may involuntarily dismiss a civil
appeal for want of jurisdiction, for want of prosecution, or because appellant failed to comply
with a rule of appellate procedure, a notice from the clerk of this court, or an order of this court.
See TEX. R. APP. P. 42.3. Because appellee’s motion does not show any of these conditions have
been satisfied, the motion for involuntary dismissal of this appeal is denied.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.
___________________________________
Luz Estrada,
Chief Deputy Clerk